                 Case 1:20-mj-00123-BAM Document 15 Filed 11/13/20 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00123-BAM
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         PROPOSED FINDINGS AND ORDER
14   GARRETT SCOTT WHEELEN,
                                                         DATE: November 20, 2020
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Erica P. Grosjean
16
17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant GARRETT SCOTT WHEELEN, both individually and

19 by and through his counsel of record, CHRISTINA CORCORAN, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on November 4, 2020, and Defendant Garrett

21 Wheelen first appeared before a judicial officer of the Court in which the charges in this case were

22 pending on November 6, 2020. The Court set a preliminary hearing date of November 20, 2020.

23          By this stipulation, the parties jointly move for an extension of time of the preliminary hearing

24 date to December 18, 2020 at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the

25 Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the defense

26 reasonable time for preparation, and for the government’s collection and production of discovery and
27 continuing investigation of the case. For example, the parties are negotiating a protective order for

28 production of discovery, and the government anticipates producing discovery relevant to this case in

      STIPULATION                                        1
                 Case 1:20-mj-00123-BAM Document 15 Filed 11/13/20 Page 2 of 4


 1 short order. Defense counsel needs time to review and consider all the evidence and to conduct further

 2 investigation. The parties further agree that the interests of justice served by granting this continuance

 3 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 4          2.       The parties agree that good cause exists for the extension of time, and that the extension

 5 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 6 Therefore, the parties request that the time between November 20, 2020, and December 18, 2020, be

 7 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

 8          IT IS SO STIPULATED.

 9
     Dated: November 13, 2020                                 MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ ROBERT J. ARTUZ
12                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
13

14
     Dated: November 13, 2020                                 /s/ CHRISTINA CORCORAN
15                                                            CHRISTINA CORCORAN
16                                                            Assistant Federal Defender
                                                              Counsel for Defendant
17                                                            GARRETT SCOTT WHEELEN

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION                                         2
                 Case 1:20-mj-00123-BAM Document 15 Filed 11/13/20 Page 3 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-MJ-0123-BAM
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   GARRETT SCOTT WHEELEN,                               DATE: November 20, 2020
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Erica P. Grosjean
                                  Defendant.
16
17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on November 12, 2020.
19
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The date of the preliminary hearing is extended to December 18, 2020, at 2:00 p.m.
28

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 1:20-mj-00123-BAM Document 15 Filed 11/13/20 Page 4 of 4


 1         2.       The time between November 20, 2020, and December 18, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 13, 2020                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                     2
